          Case:15-41208-EJC Doc#:45 Filed:03/08/19 Entered:03/08/19 14:55:23                                Page:1 of 3
                                        IN THE UNITED STATES BANKRUPTCY COURT
                                         FOR THE SOUTHERN DISTRICT OF GEORGIA


In the matter of                                                  )
                                                                  )
ERICA S HOLMES                                                    )    Chapter 13 Case No. 15-41208-EJC
308 SOUTHWILDE WAY                                                )
POOLER, GA 31322                                                  )
                                                                  )
                                                                  )
                                      Debtor(s)

                                                       MOTION TO DISMISS


COMES NOW, O. Byron Meredith III, Chapter 13 Trustee and shows that the above -named debtor is in default under the terms
of his confirmed Chapter 13 plan in the amount and as of the date shown below.

                             Amount of Default:            $904.02
                             As of:                        March 08, 2019
                             Date of Last Payment:         March 07, 2019

WHEREFORE, said Trustee moves to dismiss the case for failure to make promised payments of $484.00 MONTHLY.


                                                                        s/ O. Byron Meredith III
                                                                        O. Byron Meredith III
                                                                        Georgia Bar # 002330
                                                                        P.O. Box 10556
                                                                        Savannah, GA 31412
                                                                        (912) 234-5052



                                                       NOTICE ON MOTION

Pursuant to direction by the court, notice is hereby given that unless the debtor pays the arrearage in full or requests a hearing
in writing showing good cause concerning this motion within twenty-one (21) days of the date shown below, the case shall be
dismissed. COUNSEL IS ADVISED TO COMPLY WITH BANKRUPTCY RULE 9011 IN FILING ANY SUCH REQUEST.

I certify that copies of this motion and notice have been served upon the above -named debtor(s) and the parties listed below.
Unless otherwise noted below, service was made by first -class United States Mail, postage prepaid, this 8 day of March, 2019.


                                                                        s/ O. Byron Meredith III
                                                                        O. Byron Meredith III
                                                                        Georgia Bar # 002330
                                                                        P.O. Box 10556
                                                                        Savannah, GA 31412
                                                                        (912) 234-5052




JOHN E PYTTE
By Electronic Noticing
           Case:15-41208-EJC Doc#:45      Filed:03/08/19 Entered:03/08/19 14:55:23
                                United States Bankruptcy Court For the Southern District of Georgia
                                                                                                                                    Page:2 of 3
                                                               O. Byron Meredith III, Chapter 13 Trustee
                                                                                                                                          PAGE 2

                                                               STATUS OF CLAIMS AS OF 03/08/2019
                                                                                                                                  Atty: Laura Grifka
15-41208-EJC   ERICA S HOLMES
               308 SOUTHWILDE WAY                                                      ATTY: JOHN E PYTTE
               POOLER, GA 31322                                                        TRUSTEE 10.0%
                                                                                              LAST 5 PMTS
FILED       08/03/2015    IC 0.00% AT $484.00 / M     MOS 60                           03/07/2019        223.38       PAID IN                               19,762.85
FIRST MTG   09/04/2015    MEMORIAL HEALTH UNIV MED CTR                                 02/21/2019        223.38       SHORTAGE                904.02
CONFIRMED   12/01/2015                                                                 02/12/2019        223.38       DELQ
MODIFIED                  Bar Date        12/03/2015                                   01/23/2019        223.38       PLAN BASE                             32,380.00
MONTHS REMAINING 17       Gov Bar Date    02/01/2016                                   01/02/2019        223.38       CLM-TOT                               19,212.90
                          R/E Equity      1.00
                          R/E Exemption   $1.00
                          PP Equity       $1.00

  CURRENT CLAIM HOLDER                            CLM                 SCHLD      DISB                Debt    PAID BY         INTEREST                      BALANCE
NUMBER          NAME                              #      CLS          PYMT       CODE                        TRUSTEE         PAID           CLAIMED
         ORANGE LAKE COUNTRY CL                          OTH              0.00   G99                  0.00            0.00         0.00             0.00 SURRENDER

         AMERICAN EXPRESS                                UNS              0.00   U99                  0.00            0.00         0.00             0.00   NOT PAID

         CHASE BANK USA, NA                              UNS              0.00   U99                  0.00            0.00         0.00             0.00   NOT PAID

         CHILDRENS PLACE/CITICORP CREDIT SERVICES UNS                     0.00   U99                  0.00            0.00         0.00             0.00   NOT PAID

         DEPT OF ED/SALLIE MA                            UNS              0.00   U99                  0.00            0.00         0.00             0.00   NOT PAID

         GECRB/CARE CREDIT                               UNS              0.00   U99                  0.00            0.00         0.00             0.00   NOT PAID

         GECRB/JC PENNY                                  UNS              0.00   U99                  0.00            0.00         0.00             0.00   NOT PAID

         HOLTZMAN REAL ESTATE                            UNS              0.00   U99                  0.00            0.00         0.00             0.00   NOT PAID

         NO NAME ON CR LIABILITY                         UNS              0.00   U99                  0.00            0.00         0.00             0.00   NOT PAID

         PAYPAL                                          UNS              0.00   U99                  0.00            0.00         0.00             0.00   NOT PAID

         SLM FINANCIAL CORP                              UNS              0.00   U99                  0.00            0.00         0.00             0.00   NOT PAID

         SYNCB/BELK                                      UNS              0.00   U99                  0.00            0.00         0.00             0.00   NOT PAID

         SYNCB/TJX COS                                   UNS              0.00   U99                  0.00            0.00         0.00             0.00   NOT PAID

         TIDEWATER CREDIT SERVI                          UNS              0.00   U99                  0.00            0.00         0.00             0.00   NOT PAID

         U S DEPARTMENT OF ED                            UNS              0.00   U99                  0.00            0.00         0.00             0.00   NOT PAID

         VSAC FEDERAL LOANS                              UNS              0.00   U99                  0.00            0.00         0.00             0.00   NOT PAID

         WEISFIELD JEWELERS/STERLING JEWELERS INC UNS                     0.00   U99                  0.00            0.00         0.00             0.00   NOT PAID

         WELLS FARGO HOME PROJECTS VISA                  UNS              0.00   U99                  0.00            0.00         0.00             0.00   NOT PAID

         DISCOVER BANK                           00001   UNS              0.00   U42                  0.00            0.00         0.00      4,621.53          0.00

         U S DEPT OF EDUCATION                   00002   UNS              0.00   U42                  0.00            0.00         0.00     19,102.76          0.00

         NAVY FEDERAL CREDIT UNION               00003   SEC           350.00    H06            13,608.94     12,692.25       1,358.70      13,608.94        916.69

         NAVY FEDERAL CREDIT UNION               00004   UNS              0.00   U42                  0.00            0.00         0.00      8,353.01          0.00

         SYNCHRONY BANK                          00005   UNS              0.00   U42                  0.00            0.00         0.00        928.38          0.00

         CERASTES LLC                            00006   UNS              0.00   U42                  0.00            0.00         0.00      1,205.95          0.00

961973   PORTFOLIO RECOVERY ASSOCIATES           00007   UNS              0.00   U42                  0.00            0.00         0.00      1,061.66          0.00

970626   UNITED CONSUMER FINANCIAL SERV          00008   SEC              0.00   S22               300.00          300.00          8.75        300.00      PAID OUT

970626   UNITED CONSUMER FINANCIAL SERV          10008   UNS              0.00   U42                  0.00            0.00         0.00      1,174.11          0.00

900018   CLERK OF U S BANKRUPTCY CRT             991     AA            235.00                      235.00          235.00          0.00        235.00          0.00

937261   CLERK U S BANKRUPTCY COURT              994     AA             75.00                       75.00           75.00          0.00            75.00       0.00

401025   JOHN E PYTTE                            999     LP               0.00                   3,000.00         3,000.00         0.00      3,000.00      PAID OUT
          Case:15-41208-EJC Doc#:45TRUFiled:03/08/19 Entered:03/08/19
       TRUSTEE FEE                                        1,993.96
                                                                        14:55:23
                                                                    1,892.11
                                                                                                 Page:31,993.96
                                                                                                        of 3            101.85

            SECURED      PRIORITY   UNSECURED       ADMIN        ATTY    OTHER    INTEREST                       UNDISBURSED
DEBT         13,908.94       0.00      36,447.40   2,303.96   3,000.00     0.00
PAID         12,992.25       0.00           0.00   2,202.11   3,000.00     0.00    1,367.45                              201.04

BALANCE        916.69        0.00           0.00    101.85       0.00      0.00               BALANCE                    817.50
                                                                                                (THIS IS NOT A PAYOFF BALANCE)
                                                                                                           AT 03/08/2019
